DETAILED ACTION
This office action is responsive to the remarks filed on 09/07/2022. Claims 1-2, 6-8, 12-15, 19-25 are amended. No claims were cancelled. No claims were added. Claims 1-25 are pending in the present application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 14-15, 18-21, 24-25  are rejected under 35 U.S.C. 103 as being unpatentable over Hutter et al (NPL: “ParamILS: An Automatic Algorithm Configuration Framework”- hereinafter Hutter- submitted in IDS) in view of Anwar et al (US Pub. No. 2016/0094401- hereinafter Anwar), in view of Chen et al (US Pub. No. 2018/0034836 - hereinafter Chen), and further in view of Indarapu et al (US Pub. No. 2017/0286997- hereinafter Indarapu).
Referring to Claim 1, Hutter teaches  an electronic processing system, comprising: 
a processor (see Hutter at p. 285, § 5.3: “We carried out all of our experiments on a cluster of 55 dual 3.2GHz Intel Xeon PCs with 2MB cache and 2GB RAM, running OpenSuSE Linux 10.1.”); 
memory communicatively coupled to the processor (see Hutter at p. 285, § 5.3: “We carried out all of our experiments on a cluster of 55 dual 3.2GHz Intel Xeon PCs with 2MB cache and 2GB RAM, running OpenSuSE Linux 10.1.”); and 
logic communicatively coupled to the processor to: 
test a target query for one or more similarity metrics over a range of parameters for one or more sets of sequence related information, a multi-domain sequence model, or one or more training routines (see Hutter at p. 269, last paragraph: “In the following, we define the algorithm configuration problem more formally and introduce notation that we will use throughout this article. Let A denote an algorithm, and let p1, …, pk be parameters of A. Denote the domain of possible values for each parameter pi as [Symbol font/0x51]i. Throughout this work, we assume that all parameter domains are finite sets.” P. 270, § 2, ¶ 4: “Thus, an algorithm will not always achieve the same performance, even when run repeatedly with fixed parameters on a single problem instance. Our overall goal must therefore be to choose parameter settings that minimize some cost statistic of the algorithm’s performance across the input data. We denote this statistic as c([Symbol font/0x71]). For example, we might aim to minimize mean runtime or median solution cost.” p. 271, § 2, ¶ 4: “We denote the ith run of R as R[i], and the subsequence of runs using parameter configuration [Symbol font/0x71] (i.e., those runs with [Symbol font/0x71]i = [Symbol font/0x71]) as R[Symbol font/0x71].” p. 271, § 2, last paragraph: “All configuration procedures in this paper are anytime algorithms, meaning that at all times they keep track of the configuration currently believed to have the lowest cost; we refer to this configuration as the incumbent configuration, or in short the incumbent, [Symbol font/0x71]inc. We evaluate a configurator’s performance at time t by means of its incumbent’s training and test performance, defined as follows.” p. 282, Table 1: “Configuration scenario”. The examiner notes the following: (1) Hutter’s input data is used in Hutter’s sequence of runs for selecting a configuration and thus teaches one or more sets of sequence related information. (2) Hutter’s executing a sequence of runs of multiple candidate configurations with such input data for selecting a configuration teaches testing a target query. (3) Further, according to ¶¶ [0069]-[0071] of the present disclosure, a similarity metric includes a distance such as a loss pertaining to two sequence models (e.g., two configurations of the same algorithm). The examiner thus notes that Hutter’s cost statistic such as c([Symbol font/0x71]) represents the respective observed costs for executing candidate configurations and thus teaches testing a query for one or more similarity metrics. (4) Hutter’s subsets of parameters respectively corresponding to candidate configurations that are executed in a sequence of runs to determine the aforementioned cost statistics for the respective candidate configurations teach a range of parameters over which a target query is tested for similarity metric(s). (5) Hutter’s Saps-SWGCP, Spear-SWGCP, Saps-QCP, Spear-QCP, Cplex-Regions100 in Table 1 have heterogeneous distributions and thus teach multiple domains. (6) Hutter’s algorithm having a configuration of parameters that span across the aforementioned multiple domains teaches a multi-domain sequence model, and that Hutter’s training its configurator at time t by means of its incumbent’s training teaches one or more training routines), 
select a set of parameters based on a result of the test (see Hutter at p. 273, § 3.1, ¶ 1: “Consider the following manual parameter optimization process: 1. begin with some initial parameter configuration; 2. experiment with modifications to single parameter values, accepting new configurations whenever they result in improved performance. This widely used procedure corresponds to a manually-executed local search in parameter configuration space. Specifically, it corresponds to an iterative first improvement procedure with a search space consisting of all possible configurations, an objective function that quantifies the performance achieved by the target algorithm with a given configuration, and a neighbourhood relation based on the modification of one single parameter value at a time. Examiner interprets Hutter’s acceptance of a new parameter configuration as the claimed selection of a set of parameters based on a result of the test), and 
automatically configure the multi-domain sequence model to adapt to one or more of respective data sets, respective prediction tasks, or respective recommendation tasks based on the selected set of parameters (Hutter, p. 269, § 2, ¶ 1: “The algorithm configuration problem we consider in this work can be informally stated as follows: given an algorithm, a set of parameters for the algorithm and a set of input data, find parameter values under which the algorithm achieves the best possible performance on the input data.” p. 282, Table 1 and p. 284, § 5.2.2, ¶ 1: “We applied our target algorithms to three sets of benchmark instances: SAT-encoded quasi-group completion problems, SAT-encoded graph-colouring problems based on small world graphs, and MIP-encoded winner determination problems for combinatorial auctions. Each set consisted of 2000 instances, partitioned evenly into training and test sets.” The examiner notes that Hutter’s input data for determining the optimal algorithm configuration having the best cost statistic and/or the data sets used in different prediction tasks such as the aforementioned solving the small world graph coloring problems or the quasigroup completion problems teaches one or more respective data sets, that the aforementioned different prediction tasks teaches respective prediction tasks and respective recommendation tasks, and that Hutter’s accepting a parameter configuration that yields an improvement (e.g., for a cost statistic) for the multi-domain sequence model (e.g., Hutter’s algorithm having parameters and spanning across multiple domains) teaches automatically configuring the multi-domain sequence model to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters as claimed).
Even though Hutter broadly teaches automatically configure the multi-domain sequence model to adapt to one or more of respective data sets, respective prediction tasks, or respective recommendation tasks based on the selected set of parameters, Anwar further teaches it, as it can be seen for example at [0029]: “For the onboarding of new customers, a framework according to an embodiment of the invention is configured to perform an off-line analysis to recommend appropriate revenue tools and their scalable distribution by predicting the need for resources based on historical usage.” [0113]: “The dynamic metering adjustment system 400 further comprises an aggregation module 416 and a tiered polling module 418, which comprises a change point detection module 420, a symbol sequence encoding module 422, a clustering module 424, and a tier polling frequency determination module 426.” [0115]: “The metric classification module 402 is configured to define metric profiles for various system metrics and assign associated metric policies (e.g., polling and storage policies) to the metric profiles. More specifically, the configuration parameters 404 comprise configuration items that are specified by a service provider of a given computing platform, and which are utilized by the metric profile generation and update module 412 to generate or update target metrics that used for service management in the given computing platform.” Examiner notes that Anwar’s adjustment system (400) having a symbol sequence encoding module (422) teaches a sequence model, and that Anwar’s dynamically adjusting its operations for management of a platform based on parameters specific to a provider teaches automatically configuring the sequence model based on the selected parameters.  The examiner further notes that Anwar’s predicting need for resources and recommending appropriate configurations of tools with the aforementioned parameters and its dynamic adjustment of its operations of the adjustment system teaches the above limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hutter with the above teachings of Anwar by automatically configuring the multi-domain sequence model, as taught by Hutter, to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters, as taught by Anwar. The modification would have been obvious because one of ordinary skill in the art would be motivated to dynamically accommodate changes in service requirements and data centers and dynamic metering adjustment for service management of a computing platform (as suggested by Anwar at [0004] and [0008]).
Hutter and Anwar fail to explicitly teach:
hardware logic, at least partly implemented in one or more of configurable logic or fixed- functionality hardware logic; and
wherein to test the target query for the one or more similarity metrics, the hardware logic is to build one or more of a prefix table or a context tree, and reduce an average log-loss function to one or more of predict a most probable next symbol based on the one or more of the prefix table or the context tree, or determine a classification based on the one or more of the prefix table or the context tree.
Chen teaches, in an analogous system:
hardware logic, at least partly implemented in one or more of configurable logic or fixed- functionality hardware logic (see Chen at [0062]: “the functional modules may be implemented as one or more discrete hardware components in the form of, e.g., application specific integrated chips or field programmable gate arrays”); and
wherein to test the target query for the one or more similarity metrics, the hardware logic is to build one or more of a prefix table or a context tree, and reduce an average log-loss function to one or more of predict a most probable next symbol based on the one or more of the prefix table or the context tree, or determine a classification based on the one or more of the prefix table or the context tree (see Chen at [0034]: “Block 402 therefore creates a prefix tree representation that hierarchically ties together the vector of predictive probabilities in a particular context to vectors of probabilities in related, shorter contexts”. Furthermore, at [0037]: “Block 404 uses a hierarchical Bayesian model to approximate the probability vectors in the prefix tree generated by block 402, based on the assumption that predictive distributions conditioned on similar preceding contexts will be similar” and “Before observing any data, the next symbol conditioned on s should occur according to the probability H.sub.[s](u), ∀u ∈ Σ. The hierarchical Bayesian priors regard the distribution on each node as prior to inform the distributions on its descendants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hutter and Anwar with the above teachings of Chen by automatically configuring the multi-domain sequence model by choosing parameter settings that minimize some cost statistic of the algorithm’s performance to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters, as taught by Hutter and Anwar, and utilizing hardware logic to build a prefix tree to predict next symbols, as taught by Chen. The modification would have been obvious because one of ordinary skill in the art would be motivated to create a prefix tree representation that hierarchically ties together the vector of predictive probabilities in a particular context to vectors of probabilities in related, shorter context (as suggested by Chen at [0034]).
Even though the combination of Hutter, Anwar and Chen broadly teaches reducing an average log-loss function (see Hutter at P. 270, § 2, ¶ 4: “Thus, an algorithm will not always achieve the same performance, even when run repeatedly with fixed parameters on a single problem instance. Our overall goal must therefore be to choose parameter settings that minimize some cost statistic of the algorithm’s performance across the input data. We denote this statistic as c([Symbol font/0x71]). For example, we might aim to minimize mean runtime or median solution cost”), Indarapu explicitly teaches it, as it can be seen for example at [0040]: “The less value of the log-loss function, the better accuracy has the classifier model. In order to optimize the classifier model, the ML trainer applies an optimization method for minimizing the log-loss function. For example, the optimization method can be a stochastic gradient descent (SGD) method to minimize the log-loss function”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hutter, Anwar and Chen with the above teachings of Indarapu by automatically configuring the multi-domain sequence model to adapt to one or more of respective data sets utilizing hardware logic to build a prefix tree to predict next symbols, as taught by Hutter, Anwar and Chen, and reducing an average log-loss function, as taught by Indarapu. The modification would have been obvious because one of ordinary skill in the art would be motivated to optimize the classifier model as the less value of the log-loss function, the better accuracy has the classifier model (as suggested by Indarapu at [0040]).

Referring to Claim 2, the combination of Hutter, Anwar , Chen and Indarapu teaches the system of claim 1, wherein the hardware logic is further to: 
split an input data into a training data set and a test data set (see Hutter at p. 292, § 7, ¶ 2: “We use five CPLEX configuration scenarios. For these, we collected a wide range of MIP benchmarks from public benchmark libraries and other researchers, and split each of them 50:50 into disjoint training and test sets; we detail them in the following.”); 
select a plurality of configuration parameters based on query type of the target query and a plurality of training data selected from the training data set (see Hutter, p. 282, Table 1 and Table 2. The examiner notes that each of the five configuration scenarios in Table 1 uses an algorithm that includes multiple parameters as shown in Table 2, and that the five configuration scenarios in Table 1 thus teach a plurality of configuration parameters. The examiner further notes that the types of benchmark instances (e.g., “graph colouring,” quasigroup completion,” “combinatorial auctions (CATS),” etc.) in Table 1 teach types of queries because different problems (e.g., the aforementioned “graph colouring,” quasigroup completion,” “combinatorial auctions (CATS),” etc.) use different types of instances and hence different types of queries.  The examiner also notes that Hutter’s selecting a different configuration scenario with corresponding algorithm (e.g., Saps, Spear, Cplex in Table 2) for a type of queries (e.g., Hutter’s types of instances or problems in Table 1). Therefore, Hutter teaches the above limitation); 
transform variables of the selected plurality of configuration parameters into sequences of symbols (see Anwar, ¶ [0124]: “More specifically, in one embodiment of the invention, the change point detection module 420 implements a change point detection (CPD) algorithm to process a time series of data samples for a given metric to identify the number and timing of the changes that occur in the collected data samples for the given metric.” ¶ [0126]: “In one embodiment of the invention, the clustering module 424 implements the structural similarity techniques disclosed in the article by P. Siirtola, et al., entitled “Improving The Classification Accuracy of Streaming Data Using SAX Similarity Features,” Pattern Recognition Letters, 32(13):1659-1668, 2011”. ¶ [0132]: “As noted above, in one embodiment of the invention, this process is performed by the symbol sequence encoding module 422 using an SAA (symbolic aggregate approximation) process on the CPD time series data to convert the CPD time series data into a discrete format of a sequence of symbols with a small alphabet size.” The examiner first notes that Anwar’s time series data includes one or more changes that are then used in metric determination and thus teaches variables, and that this interpretation is consistent with that in at least ¶¶ [0073] and ¶ [0094] of the present disclosure.  The examiner further notes that Anwar’s symbolic aggregate approximation (which is referred to as SAX or symbolic approximation in the present disclosure) that transforms the aforementioned variables (e.g., in Anwar’s time series data) into a sequence of symbols, when combined with Hutter’s teaching of parameter values, teaches transforming variables of selected configuration parameters into sequences of symbols as claimed); and 
update the multi-domain sequence model using the transformed variable (see Anwar, ¶ [0134]: “In particular, the results of the CPD and SAA analysis enable the dynamic metering adjustment system 400 to monitor and detect the behavior of the system metrics over time, and to adjust sampling frequencies at different times based on the metric behavior. For example, we are interested in collecting precise data around the timing of change occurrences in time series data, which correspond to changes in statistical properties of the metrics, while collecting samples during monotone stretches of consecutive identical symbols is of less interest.” The examiner notes that Anwar’s enabling its sequence model (e.g., Anwar’s dynamic metering adjustment system (400)) to monitor and detect behavior of system metrics over time with the result of the symbolic aggregate approximation teaches updating the sequence model using the transformed variable).

Referring to Claim 5, the combination of Hutter, Anwar , Chen and Indarapu teaches the system of claim 1, wherein the multi-domain sequence model comprises a variable order context-tree model (see Hutter at p. 268, ¶ 4: “Here, we note that while some other authors refer to the optimization of an algorithm’s performance by setting its (typically few and numerical) parameters as parameter tuning, we favour the term algorithm configuration (or simply, configuration). This is motivated by the fact that we are interested in methods that can deal with a potentially large number of parameters, each of which can be numerical, ordinal (e.g., low, medium, or high) or categorical (e.g., choice of heuristic). Categorical parameters can be used to select and combine discrete building blocks of an algorithm (e.g., preprocessing and variable ordering heuristics); consequently, our general view of algorithm configuration includes the automated construction of a heuristic algorithm from such building blocks.”  p. 270, ¶ 2: “Our problem formulation allows us to express conditional parameter dependencies (for example, one algorithm parameter might be used to select among search heuristics, with each heuristic’s behaviour controlled by further parameters). In this case, the values of these further parameters are irrelevant if the heuristic is not selected.” p. 283, ¶ 2: “The second target algorithm we considered was SPEAR, a recent tree search algorithm for solving SAT problems.” “Exploiting the fact that nine of the parameters are conditional (i.e., only relevant when other parameters take certain values) reduced this to 8.34 x 1017 configurations.” Examiner notes that Hutter’s Spear teaches a context-tree model, and that Hutter may or may not include certain parameter configurations based on the values of one or more conditional parameters teaches that the number of parameters that Hutter considers varies that thus render Hutter’s context-tree a variable order context-tree model as claimed).

Referring to Claim 6, the combination of Hutter, Anwar , Chen and Indarapu teaches the system of claim 1, wherein the sequence related information includes one or more of time series data, temporal event sequence information, or symbolic sequence information (see Anwar at [0087]: “Further investigation revealed that chunks greater than 64 MB were created in all cases except when timestamp of metering events was used as a shard key.” [0125]: “The symbol sequence encoding module 422 processes change point time series data for a metric, which is output from the change point detection module 420, to convert the change point time series data into a discrete format of a sequence of symbols with a small alphabet size, which encodes the change behavior of the given metric.” Examiner notes that Anwar’s time series data and a sequence of data respectively teach time series data and symbolic sequence information. The examiner further notes that Anwar’s associating timestamps with metering events teaches temporal event sequence information).

Referring to independent Claim 14 and Claim 20, they are rejected on the same basis as independent claim 1 since they are analogous claims.

Referring to dependent Claim 15 and Claim 21, they are rejected on the same basis as dependent claim 2 since they are analogous claims. 

Referring to dependent Claim 18 and Claim 24, they are rejected on the same basis as dependent claim 5 since they are analogous claims.

Referring to dependent Claim 19 and Claim 25, they are rejected on the same basis as dependent claim 6 since they are analogous claims.

Claims 3-4, 16-17, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter et al (NPL: “ParamILS: An Automatic Algorithm Configuration Framework”- hereinafter Hutter- submitted in IDS) in view of Anwar et al (US Pub. No. 2016/0094401- hereinafter Anwar), further in view of Chen et al (US Pub. No. 20180034836 - hereinafter Chen), in view of Indarapu et al (US Pub. No. 2017/0286997- hereinafter Indarapu) and further in view of Ling et al (NPL: “Model Ensemble for Click Prediction in Bing Search Ads”- hereinafter Ling).
Referring to Claim 3, the combination of Hutter, Anwar , Chen and Indarapu teaches the system of claim 1, however, fails to teach wherein the one or more similarity metrics comprise multi-domain similarity metrics.
Ling teaches, in an analogous system, wherein the one or more similarity metrics comprise multi-domain similarity metrics (see Ling at Section 2.2 Models-Logistic Regression: “For instance, the term co-occurrence between the query and ad can be cross combined to capture their correlation, e.g., the binary feature “AND (car, vehicle)” has value 1 if “car” occurs in the query and “vehicle” occurs in the ad title. This explains how the cooccurrence of a crossed feature correlates with the target label”. Moreover, at section 2.3 Training data: [t]the input features xi consist of different sources that describe different domains of an impression. 1). query features that include query term, query classification, query length, etc. 2) ad features that include ad ID, advertiser ID, campaign ID, and the corresponding terms in ad keyword, title, body, URL domain, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hutter, Anwar , Chen and Indarapu with the above teachings of Ling by automatically configuring the multi-domain sequence model to adapt to one or more of respective data sets utilizing hardware logic to build a prefix tree to predict next symbols, as taught by Hutter, Anwar , Chen and Indarapu, wherein the similarity metrics comprise multidomain similarity metrics, as taught by Ling. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve offline testing with a larger training data, therefore improving model accuracy and system performance (as suggested by Ling at Abstract and introduction).

Referring to Claim 4, the combination of Hutter, Anwar , Chen, Indarapu and Ling teaches the system of claim 3, wherein the multi-domain similarity metrics comprise averaged log-loss similarity metrics (see Ling at Section 4.1 Evaluation setup-Datasets: “[t]he model predicting accuracy is tested against dataset with 40M samples that are randomly drawn from the log generated in next week right after the training log”. Further, same section at Accuracy Metric” “LLpredict represents the mean cross entropy (i.e., the average log-loss per impression), and LLempirical is the average log-loss per impression if the CTR is predicted by a naive model that always predicts with the average empirical CTR ).

Referring to dependent Claim 16 and Claim 22, they are rejected on the same basis as dependent claim 3 since they are analogous claims.

Referring to dependent Claim 17 and Claim 23, they are rejected on the same basis as dependent claim 4 since they are analogous claims.

Claims 7-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter et al (NPL: “ParamILS: An Automatic Algorithm Configuration Framework”- hereinafter Hutter) in view of Anwar et al (US Pub. No. 2016/0094401- hereinafter Anwar) in view of Szatmary et al (US PG Pub. 2014/0122400- hereinafter Szatmary), in view of Chen et al (US Pub. No. 20180034836 - hereinafter Chen) and further in view of Indarapu et al (US Pub. No. 2017/0286997- hereinafter Indarapu).
Referring to Claim 7, Hutter teaches:
test a target query for one or more similarity metrics over a range of parameters for one or more sets of sequence related information, a multi-domain sequence model, and one or more training routines (see Hutter at p. 269, last paragraph: “In the following, we define the algorithm configuration problem more formally and introduce notation that we will use throughout this article. Let A denote an algorithm, and let p1, …, pk be parameters of A. Denote the domain of possible values for each parameter pi as [Symbol font/0x51]i. Throughout this work, we assume that all parameter domains are finite sets.” P. 270, § 2, ¶ 4: “Thus, an algorithm will not always achieve the same performance, even when run repeatedly with fixed parameters on a single problem instance. Our overall goal must therefore be to choose parameter settings that minimize some cost statistic of the algorithm’s performance across the input data. We denote this statistic as c([Symbol font/0x71]). For example, we might aim to minimize mean runtime or median solution cost.” p. 271, § 2, ¶ 4: “We denote the ith run of R as R[i], and the subsequence of runs using parameter configuration [Symbol font/0x71] (i.e., those runs with [Symbol font/0x71]i = [Symbol font/0x71]) as R[Symbol font/0x71].” p. 271, § 2, last paragraph: “All configuration procedures in this paper are anytime algorithms, meaning that at all times they keep track of the configuration currently believed to have the lowest cost; we refer to this configuration as the incumbent configuration, or in short the incumbent, [Symbol font/0x71]inc. We evaluate a configurator’s performance at time t by means of its incumbent’s training and test performance, defined as follows.” p. 282, Table 1: “Configuration scenario”. The examiner notes the following: (1) Hutter’s input data is used in Hutter’s sequence of runs for selecting a configuration and thus teaches one or more sets of sequence related information. (2) Hutter’s executing a sequence of runs of multiple candidate configurations with such input data for selecting a configuration teaches testing a target query. (3) Further, according to ¶¶ [0069]-[0071] of the present disclosure, a similarity metric includes a distance such as a loss pertaining to two sequence models (e.g., two configurations of the same algorithm). The examiner thus notes that Hutter’s cost statistic such as c([Symbol font/0x71]) represents the respective observed costs for executing candidate configurations and thus teaches testing a query for one or more similarity metrics. (4) Hutter’s subsets of parameters respectively corresponding to candidate configurations that are executed in a sequence of runs to determine the aforementioned cost statistics for the respective candidate configurations teach a range of parameters over which a target query is tested for similarity metric(s). (5) Hutter’s Saps-SWGCP, Spear-SWGCP, Saps-QCP, Spear-QCP, Cplex-Regions100 in Table 1 have heterogeneous distributions and thus teach multiple domains. (6) Hutter’s algorithm having a configuration of parameters that span across the aforementioned multiple domains teaches a multi-domain sequence model, and that Hutter’s training its configurator at time t by means of its incumbent’s training teaches one or more training routines), 
select a set of parameters based on a result of the test (see Hutter at p. 273, § 3.1, ¶ 1: “Consider the following manual parameter optimization process: 1. begin with some initial parameter configuration; 2. experiment with modifications to single parameter values, accepting new configurations whenever they result in improved performance. This widely used procedure corresponds to a manually-executed local search in parameter configuration space. Specifically, it corresponds to an iterative first improvement procedure with a search space consisting of all possible configurations, an objective function that quantifies the performance achieved by the target algorithm with a given configuration, and a neighborhood relation based on the modification of one single parameter value at a time. Examiner interprets Hutter’s acceptance of a new parameter configuration as the claimed selection of a set of parameters based on a result of the test), and 
automatically configure the multi-domain sequence model to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters (Hutter, p. 269, § 2, ¶ 1: “The algorithm configuration problem we consider in this work can be informally stated as follows: given an algorithm, a set of parameters for the algorithm and a set of input data, find parameter values under which the algorithm achieves the best possible performance on the input data.” p. 282, Table 1 and p. 284, § 5.2.2, ¶ 1: “We applied our target algorithms to three sets of benchmark instances: SAT-encoded quasi-group completion problems, SAT-encoded graph-colouring problems based on small world graphs, and MIP-encoded winner determination problems for combinatorial auctions. Each set consisted of 2000 instances, partitioned evenly into training and test sets.” The examiner notes that Hutter’s input data for determining the optimal algorithm configuration having the best cost statistic and/or the data sets used in different prediction tasks such as the aforementioned solving the small world graph coloring problems or the quasigroup completion problems teaches one or more respective data sets, that the aforementioned different prediction tasks teaches respective prediction tasks and respective recommendation tasks, and that Hutter’s accepting a parameter configuration that yields an improvement (e.g., for a cost statistic) for the multi-domain sequence model (e.g., Hutter’s algorithm having parameters and spanning across multiple domains) teaches automatically configuring the multi-domain sequence model to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters as claimed).
Even though Hutter broadly teaches automatically configure the multi-domain sequence model to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters, Anwar further teaches it, as it can be seen for example at [0029]: “For the onboarding of new customers, a framework according to an embodiment of the invention is configured to perform an off-line analysis to recommend appropriate revenue tools and their scalable distribution by predicting the need for resources based on historical usage.” [0113]: “The dynamic metering adjustment system 400 further comprises an aggregation module 416 and a tiered polling module 418, which comprises a change point detection module 420, a symbol sequence encoding module 422, a clustering module 424, and a tier polling frequency determination module 426.” [0115]: “The metric classification module 402 is configured to define metric profiles for various system metrics and assign associated metric policies (e.g., polling and storage policies) to the metric profiles. More specifically, the configuration parameters 404 comprise configuration items that are specified by a service provider of a given computing platform, and which are utilized by the metric profile generation and update module 412 to generate or update target metrics that used for service management in the given computing platform.” Examiner notes that Anwar’s adjustment system (400) having a symbol sequence encoding module (422) teaches a sequence model, and that Anwar’s dynamically adjusting its operations for management of a platform based on parameters specific to a provider teaches automatically configuring the sequence model based on the selected parameters.  The examiner further notes that Anwar’s predicting need for resources and recommending appropriate configurations of tools with the aforementioned parameters and its dynamic adjustment of its operations of the adjustment system teaches the above limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hutter with the above teachings of Anwar by automatically configuring the multi-domain sequence model, as taught by Hutter, to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters, as taught by Anwar. The modification would have been obvious because one of ordinary skill in the art would be motivated to dynamically accommodate changes in service requirements and data centers and dynamic metering adjustment for service management of a computing platform (as suggested by Anwar at [0004] and [0008]).
The combination of Hutter and Anwar fails to explicitly teach one or more substrates; and hardware logic coupled to the one or more substrates, wherein the hardware logic is at least partly implemented in one or more of configurable logic or fixed-functionality hardware logic; and wherein to test the target query for the one or more similarity metrics, the hardware logic is to build one or more of a prefix table or a context tree, and reduce an average log-loss function to one or more of predict a most probable next symbol based on the one or more of the prefix table or the context tree, or determine a classification based on the one or more of the prefix table or the context tree.
Szatmary teaches, in an analogous system, one or more substrates (see Szatmary at [0070]: “Implementations of the disclosure may be for example deployed in a hardware and/or software realization of a neuromorphic computer system. In one such implementation, a robotic system may include a processor embodied in an application specific integrated circuit, which can be adapted or configured for use in an embedded application (such as a prosthetic device).”  [0052]: “As used herein, the terms “integrated circuit”, “chip”, and “IC” are meant to refer to an electronic circuit manufactured by the patterned diffusion of trace elements into the surface of a thin substrate of semiconductor material”); and 
hardware logic coupled to the one or more substrates, wherein the hardware logic is at least partly implemented in one or more of configurable logic or fixed-functionality hardware logic (see Szatmary at [0070]: “Implementations of the disclosure may be for example deployed in a hardware and/or software realization of a neuromorphic computer system. In one such implementation, a robotic system may include a processor embodied in an application specific integrated circuit”. [0053]: “As used herein, the terms “microprocessor” and “digital processor” are meant generally to include digital processing devices. By way of non-limiting example, digital processing devices may include one or more of digital signal processors (DSPs), reduced instruction set computers (RISC), general-purpose (CISC) processors, microprocessors, gate arrays (e.g., field programmable gate arrays (FPGAs)), PLDs, reconfigurable computer fabrics (RCFs), array processors, secure microprocessors, application-specific integrated circuits (ASICs), and/or other digital processing devices.” [0052]: “” FIG. 11A and ¶ [0162]: “computerized neuromorphic processing system” including the “interface 1114 may comprise a wireless interface”. Examiner notes that at least the configurable logic blocks in Szatmary’s implementation of its neuromorphic computer system in FPGA, PLD, reconfigurable computer fabrics teach the logic is at least partly implemented in one or more configurable logic. The examiner further notes that the interface (1114) in Szatmary’s neuromorphic computer system complies with one or more of the aforementioned industry standards listed in [0059] and thus teaches the logic is at least partly implemented in one or more of fixed-functionality hardware logic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hutter and Anwar with the above teachings of Szatmary by automatically configuring the multi-domain sequence model to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters, as taught by Hutter and Anwar, and comprising a substrate and logic coupled to the substrate implemented in a configurable logic or fixed logic, as taught by Szatmary. The modification would have been obvious because one of ordinary skill in the art would be motivated to implement adaptive plasticity in spiking neuron networks that may be dynamically adjusted in accordance with the connection activity thereby enhancing performance of a neural network (as suggested by Szatmary at [0013]).
Chen further teaches, in an analogous system:
hardware logic, wherein the hardware logic is at least partly implemented in one or more of configurable logic or fixed-functionality hardware logic (see Chen at [0062]: “the functional modules may be implemented as one or more discrete hardware components in the form of, e.g., application specific integrated chips or field programmable gate arrays”); and
wherein to test the target query for the one or more similarity metrics, the hardware logic is to build one or more of a prefix table or a context tree, and reduce an average log-loss function to one or more of predict a most probable next symbol based on the one or more of the prefix table or the context tree, or determine a classification based on the one or more of the prefix table or the context tree (see Chen at [0034]: “Block 402 therefore creates a prefix tree representation that hierarchically ties together the vector of predictive probabilities in a particular context to vectors of probabilities in related, shorter contexts”. Furthermore, at [0037]: “Block 404 uses a hierarchical Bayesian model to approximate the probability vectors in the prefix tree generated by block 402, based on the assumption that predictive distributions conditioned on similar preceding contexts will be similar” and “Before observing any data, the next symbol conditioned on s should occur according to the probability H.sub.[s](u), ∀u ∈ Σ. The hierarchical Bayesian priors regard the distribution on each node as prior to inform the distributions on its descendants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hutter, Anwar and Szatmary with the above teachings of Chen by automatically configuring the multi-domain sequence model by choosing parameter settings that minimize some cost statistic of the algorithm’s performance to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters, as taught by Hutter, Anwar and Szatmary, and utilizing hardware logic to build a prefix tree to predict next symbols, as taught by Chen. The modification would have been obvious because one of ordinary skill in the art would be motivated to create a prefix tree representation that hierarchically ties together the vector of predictive probabilities in a particular context to vectors of probabilities in related, shorter context (as suggested by Chen at [0034]).
Even though the combination of Hutter, Anwar, Szatmary and Chen broadly teaches reducing an average log-loss function (see Hutter at P. 270, § 2, ¶ 4: “Thus, an algorithm will not always achieve the same performance, even when run repeatedly with fixed parameters on a single problem instance. Our overall goal must therefore be to choose parameter settings that minimize some cost statistic of the algorithm’s performance across the input data. We denote this statistic as c([Symbol font/0x71]). For example, we might aim to minimize mean runtime or median solution cost”), Indarapu explicitly teaches it, as it can be seen for example at [0040]: “The less value of the log-loss function, the better accuracy has the classifier model. In order to optimize the classifier model, the ML trainer applies an optimization method for minimizing the log-loss function. For example, the optimization method can be a stochastic gradient descent (SGD) method to minimize the log-loss function”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hutter, Anwar,  Szatmary and Chen with the above teachings of Indarapu by automatically configuring the multi-domain sequence model to adapt to one or more of respective data sets utilizing hardware logic to build a prefix tree to predict next symbols, as taught by Hutter, Anwar, Szatmary and Chen, and reducing an average log-loss function, as taught by Indarapu. The modification would have been obvious because one of ordinary skill in the art would be motivated to optimize the classifier model as the less value of the log-loss function, the better accuracy has the classifier model (as suggested by Indarapu at [0040]).

Referring to Claim 8, the combination of Hutter, Anwar, Szatmary, Chen and Indarapu teaches the apparatus of claim 7, wherein the hardware logic is further to: 
split an input data into a training data set and a test data set (see Hutter at p. 292, § 7, ¶ 2: “We use five CPLEX configuration scenarios. For these, we collected a wide range of MIP benchmarks from public benchmark libraries and other researchers, and split each of them 50:50 into disjoint training and test sets; we detail them in the following.”); 
select a plurality of configuration parameters based on query type of the target query and a plurality of training data selected from the training data set (see Hutter, p. 282, Table 1 and Table 2. The examiner notes that each of the five configuration scenarios in Table 1 uses an algorithm that includes multiple parameters as shown in Table 2, and that the five configuration scenarios in Table 1 thus teach a plurality of configuration parameters. The examiner further notes that the types of benchmark instances (e.g., “graph colouring,” quasigroup completion,” “combinatorial auctions (CATS),” etc.) in Table 1 teach types of queries because different problems (e.g., the aforementioned “graph colouring,” quasigroup completion,” “combinatorial auctions (CATS),” etc.) use different types of instances and hence different types of queries.  The examiner also notes that Hutter’s selecting a different configuration scenario with corresponding algorithm (e.g., Saps, Spear, Cplex in Table 2) for a type of queries (e.g., Hutter’s types of instances or problems in Table 1). Therefore, Hutter teaches the above limitation); 
transform variables of the selected plurality of configuration parameters into sequences of symbols (see Anwar, ¶ [0124]: “More specifically, in one embodiment of the invention, the change point detection module 420 implements a change point detection (CPD) algorithm to process a time series of data samples for a given metric to identify the number and timing of the changes that occur in the collected data samples for the given metric.” ¶ [0126]: “In one embodiment of the invention, the clustering module 424 implements the structural similarity techniques disclosed in the article by P. Siirtola, et al., entitled “Improving The Classification Accuracy of Streaming Data Using SAX Similarity Features,” Pattern Recognition Letters, 32(13):1659-1668, 2011”. ¶ [0132]: “As noted above, in one embodiment of the invention, this process is performed by the symbol sequence encoding module 422 using an SAA (symbolic aggregate approximation) process on the CPD time series data to convert the CPD time series data into a discrete format of a sequence of symbols with a small alphabet size.” The examiner first notes that Anwar’s time series data includes one or more changes that are then used in metric determination and thus teaches variables, and that this interpretation is consistent with that in at least ¶¶ [0073] and ¶ [0094] of the present disclosure.  The examiner further notes that Anwar’s symbolic aggregate approximation (which is referred to as SAX or symbolic approximation in the present disclosure) that transforms the aforementioned variables (e.g., in Anwar’s time series data) into a sequence of symbols, when combined with Hutter’s teaching of parameter values, teaches transforming variables of selected configuration parameters into sequences of symbols as claimed); and 
update the multi-domain sequence model using the transformed variable (see Anwar, ¶ [0134]: “In particular, the results of the CPD and SAA analysis enable the dynamic metering adjustment system 400 to monitor and detect the behavior of the system metrics over time, and to adjust sampling frequencies at different times based on the metric behavior. For example, we are interested in collecting precise data around the timing of change occurrences in time series data, which correspond to changes in statistical properties of the metrics, while collecting samples during monotone stretches of consecutive identical symbols is of less interest.” The examiner notes that Anwar’s enabling its sequence model (e.g., Anwar’s dynamic metering adjustment system (400)) to monitor and detect behavior of system metrics over time with the result of the symbolic aggregate approximation teaches updating the sequence model using the transformed variable).

Referring to Claim 11, the combination of Hutter, Anwar, Szatmary, Chen and Indarapu teaches the apparatus of claim 7, wherein the multi-domain sequence model comprises a variable order context-tree model (see Hutter at p. 268, ¶ 4: “Here, we note that while some other authors refer to the optimization of an algorithm’s performance by setting its (typically few and numerical) parameters as parameter tuning, we favour the term algorithm configuration (or simply, configuration). This is motivated by the fact that we are interested in methods that can deal with a potentially large number of parameters, each of which can be numerical, ordinal (e.g., low, medium, or high) or categorical (e.g., choice of heuristic). Categorical parameters can be used to select and combine discrete building blocks of an algorithm (e.g., preprocessing and variable ordering heuristics); consequently, our general view of algorithm configuration includes the automated construction of a heuristic algorithm from such building blocks.”  p. 270, ¶ 2: “Our problem formulation allows us to express conditional parameter dependencies (for example, one algorithm parameter might be used to select among search heuristics, with each heuristic’s behaviour controlled by further parameters). In this case, the values of these further parameters are irrelevant if the heuristic is not selected.” p. 283, ¶ 2: “The second target algorithm we considered was SPEAR, a recent tree search algorithm for solving SAT problems.” “Exploiting the fact that nine of the parameters are conditional (i.e., only relevant when other parameters take certain values) reduced this to 8.34 x 1017 configurations.” Examiner notes that Hutter’s Spear teaches a context-tree model, and that Hutter may or may not include certain parameter configurations based on the values of one or more conditional parameters teaches that the number of parameters that Hutter considers varies that thus render Hutter’s context-tree a variable order context-tree model as claimed).

Referring to Claim 12, the combination of Hutter, Anwar, Szatmary, Chen and Indarapu teaches the apparatus of claim 7, wherein the sequence related information includes one or more of time series data, temporal event sequence information, or symbolic sequence information (see Anwar at [0087]: “Further investigation revealed that chunks greater than 64 MB were created in all cases except when timestamp of metering events was used as a shard key.” [0125]: “The symbol sequence encoding module 422 processes change point time series data for a metric, which is output from the change point detection module 420, to convert the change point time series data into a discrete format of a sequence of symbols with a small alphabet size, which encodes the change behavior of the given metric.” Examiner notes that Anwar’s time series data and a sequence of data respectively teach time series data and symbolic sequence information. The examiner further notes that Anwar’s associating timestamps with metering events teaches temporal event sequence information).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter et al (NPL: “ParamILS: An Automatic Algorithm Configuration Framework”- hereinafter Hutter) in view of Anwar et al (US Pub. No. 2016/0094401- hereinafter Anwar), further in view of Szatmary et al (US PG Pub. 2014/0122400- hereinafter Szatmary), further in view of Chen et al (US Pub. No. 20180034836 - hereinafter Chen), further in view of Indarapu et al (US Pub. No. 2017/0286997- hereinafter Indarapu) and further in view of Ling et al (NPL: “Model Ensemble for Click Prediction in Bing Search Ads”- hereinafter Ling).
 Referring to Claim 9, the combination of Hutter, Anwar, Szatmary, Chen and Indarapu teaches the apparatus of claim 7, however, fails to teach wherein the one or more similarity metrics comprise multi-domain similarity metrics.
Ling teaches, in an analogous system, wherein the one or more similarity metrics comprise multi-domain similarity metrics (see Ling at Section 2.2 Models-Logistic Regression: “For instance, the term co-occurrence between the query and ad can be cross combined to capture their correlation, e.g., the binary feature “AND (car, vehicle)” has value 1 if “car” occurs in the query and “vehicle” occurs in the ad title. This explains how the cooccurrence of a crossed feature correlates with the target label”. Moreover, at section 2.3 Training data: [t]the input features xi consist of different sources that describe different domains of an impression. 1). query features that include query term, query classification, query length, etc. 2) ad features that include ad ID, advertiser ID, campaign ID, and the corresponding terms in ad keyword, title, body, URL domain, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hutter, Anwar, Szatmary, Chen and Indarapu with the above teachings of Ling by automatically configuring the multi-domain sequence model to adapt to one or more of respective data sets, as taught by Hutter, Anwar, Szatmary, Chen and Indarapu, wherein the similarity metrics comprise multidomain similarity metrics, as taught by Ling. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve offline testing with a larger training data, therefore improving model accuracy and system performance (as suggested by Ling at Abstract and introduction).

Referring to Claim 10, the combination of Hutter, Anwar, Szatmary, Chen, Indarapu and Ling teaches the apparatus of claim 9, wherein the multi-domain similarity metrics comprise averaged log-loss similarity metrics (see Ling at Section 4.1 Evaluation setup-Datasets: “[t]he model predicting accuracy is tested against dataset with 40M samples that are randomly drawn from the log generated in next week right after the training log”. Further, same section at Accuracy Metric” “LLpredict represents the mean cross entropy (i.e., the average log-loss per impression), and LLempirical is the average log-loss per impression if the CTR is predicted by a naive model that always predicts with the average empirical CTR ).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hutter et al (NPL: “ParamILS: An Automatic Algorithm Configuration Framework”- hereinafter Hutter) in view of Anwar et al (US Pub. No. 2016/0094401- hereinafter Anwar) in view of Szatmary et al (US PG Pub. 2014/0122400- hereinafter Szatmary), further in view of Chen et al (US Pub. No. 20180034836 - hereinafter Chen), further in view of Indarapu et al (US Pub. No. 2017/0286997- hereinafter Indarapu) and further in view of Galy et al (US PG Pub. 2014/0124866- hereinafter Galy).
Referring to Claim 13, the combination of Hutter, Anwar, Szatmary, Chen and Indarapu teaches the apparatus of claim 7, however, fails to teach wherein the hardware logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.
Galy teaches, in an analogous system, wherein the hardware logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (see Galy at Abstract: “An integrated circuit may include at least one MOS transistor having a sigmoid response.” ¶ [0031]: “In FIG. 2 a, an example embodiment of a transistor TR according to the invention is shown. The transistor TR has a gate region G, a drain region D, a source region S, and spacers ESP on top of a substrate SUB (e.g., a silicon substrate). The substrate SUB may in turn be situated on top of an insulating layer BX. The gate region G may have a length less than or equal to twenty eight nanometers, for example. The source and drain regions s, D here comprise only layers of metal silicide SU directly in contact with the surface of the substrate SUB, which in the present example has a P-type conductivity. A channel region RC of the substrate SUB is situated under the gate region G and between the spacers ESP”. Examiner notes that the channel region within the substrate “SUB” in Galy’s MOS transistor having a sigmoid response teaches the logic includes a transistor channel region that is positioned within a substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hutter, Anwar, Szatmary, Chen and Indarapu with the above teachings of Galy by automatically configuring the multi-domain sequence model to adapt to one or more of respective data sets, respective prediction tasks, and respective recommendation tasks based on the selected parameters comprising a substrate and logic coupled to the substrate implemented in a configurable logic or fixed logic, as taught by Hutter, Anwar, Szatmary, Chen and Indarapu, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates, as taught by Galy. The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce power consumption (as suggested by Galy at [0013]).
Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
-	Claim objection.
Examiner’s response:
         Objection is withdrawn in view of amendments.
In reference to Applicant’s arguments about:
-	Rejections under 35 USC 112.
Examiner’s response:
Rejections are withdrawn in view of claim amendments and applicant arguments.
In reference to Applicant’s arguments about:
-	Rejections under 35 USC 101.
Examiner’s response:
Rejections are withdrawn in view of claim amendments and applicant arguments.
In reference to Applicant’s arguments about:
-	Rejections under 35 USC 103.
Examiner’s response:
Applicants remarks are mainly directed to the newly added limitations. These newly added limitations necessitated new grounds of rejection, therefore, these respective arguments are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126